Citation Nr: 0802236	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  02-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.

2.  Entitlement to an increased disability rating for 
service-connected lumbar spine strain, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left elbow tendonitis, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increase disability rating for right 
(dominant) shoulder bursitis, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for right 
knee strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
cervical spine degenerative disc disease, C5-6, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Winston-Salem, 
North Carolina, and in Waco, Texas.

In February 2004, the veteran testified at a personal hearing 
over which a Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

This matter was previously before the Board in August 2004, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.

The Board notes that during the pendency of this appeal, as 
per the August 2004 Board Remand, the RO provided the veteran 
with a Statement of the Case in May 2007 and a Supplemental 
Statement of the Case in September 2007 as to the issue of an 
increased disability rating for cervical spine degenerative 
disc disease, C5-6.  It is noted that the all of the issues 
as captioned above remain on appeal and are currently in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in July 2007 and in October 2007, the veteran requested that 
he be afforded a hearing before a Veterans Law Judge 
traveling to the RO.  Accordingly, while the Board sincerely 
regrets the delay, in order to afford the veteran due 
process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.
 
Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the veteran for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



